In a proceeding pursuant to CPLR article 78, inter alia, to compel respondents to reinstate petitioners to their positions with the Department of Public Works of the City of Beacon, petitioners appeal from a judgment of the Supreme Court, Dutchess County, dated February 7, 1977, which dismissed the petition. Judgment affirmed, without costs or disbursements. Article X of the collective bargaining agreement in issue, entitled "Job Security”, does not bar dismissals caused by extreme economic necessity (see Yonkers School Crossing Guard Union of Westchester Ch., CSEA v City of Yonkers, 39 NY2d 964). It is not explicit, unambiguous and comprehensive, as was the "job security” clause considered and enforced in Matter of Board of Educ. v Yonkers Federation of Teachers (40 NY2d 268). Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.